Citation Nr: 0901528	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from January 1964 to June 
1968.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  

The veteran contends he has PTSD as the result of events from 
service.  Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In this case, the veteran has been 
diagnosed with PTSD, most recently documented in a March 2007 
VA medical report.  

The veteran's personnel file does not appear to be complete.  
The current file contains just three pages of records which 
are limited to duty stations.  Based on other evidence in 
this case, it is reasonable to conclude that other personnel 
records must exist.  The United States Court of Appeals for 
Veterans Claims (the Court) has determined that if all 
relevant personnel records have not been obtained, that may 
be a breach of the duty to assist and grounds for remand. See 
38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 
19 Vet.App. 96, 101-03 (2005).

At the July 2008 hearing in this matter, the veteran 
testified to one main stressor as the cause of his PTSD.  The 
veteran testified that sometime around September through 
December 1965 while committed in the brig in Okinawa, he 
witnessed the suicide of a guard on duty.  The guard's name 
was Gonzalez.  The veteran testified that he witnessed 
Gonzalez shoot himself.  This stressor was the foundation for 
the diagnosis of PTSD in the March 2007 physician's report.  
In addition to this stressor, the veteran has also contended 
that various other experiences contributed to his PTSD, 
including prevalent racism and public humiliation when the 
veteran was forced to kiss another soldier on the lips in 
front of a group of men from his unit, but these stressors 
are unlikely to have been documented in any record that can 
be traced.  The suicide event, however, can be researched and 
the Board finds that an attempt at verification of this 
stressor through the U.S. Army and Joint Services Records 
Research Center is needed before adjudication may take place.  

Additionally, it appears from the file that the veteran 
receives treatment at the VA outpatient facility in Detroit, 
Michigan.  Any updated treatment records should be obtained.

Finally, a remand is necessary in order to provide the 
veteran a VA examination.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  The 
veteran has never been afforded a VA examination for his 
PTSD. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Provide the veteran with proper notice 
of the information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the veteran's complete service 
personnel record.  

3.  Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
and attempt to independently verify the 
suicide of a guard by the name of 
Gonzalez in September through December of 
1965 at the brig at Camp Butler, Okinawa.  

Following the receipt of a response from 
the JSRRC the RO should prepare a report 
detailing the nature of any stressor 
which is determined to be established by 
the record. If no stressor has been 
verified, the RO should so state in its 
report and associate the report with the 
claims file.

4.  Obtain and associate with the claims 
file all updated treatment records from 
the VA outpatient facility in Detroit, 
Michigan.  Ask the veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.

5.  Schedule the veteran for a VA 
examination by a VA psychiatrist or 
psychologist. All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.

The claims folder must be provided to the 
examiner for review.   As part of the 
examination, the examiner should discuss 
any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the veteran has a psychiatric disorder, 
to include PTSD that is based upon 
specified in-service stressors or any 
other psychiatric disorder that is 
related to the veteran's military 
service. A complete rationale should be 
provided for any opinion or conclusion.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



